Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 02/25/2021 has been entered. Claims 13-30 remain pending in the application.  Applicant’s amendments to the Specification and Claims have overcome each and every specification objection and claim objection previously set forth in the Non-Final Office Action mailed 02/01/2021.
Applicant’s amendments to the Drawings have not overcome all of the objections previously set forth in the Non-Final Office Action mailed 02/01/2021. 
Applicant’s amendments to the Claims have overcome the rejections under 35 U.S.C. 112(d), but have not overcome all of the rejections under 35 U.S.C. 112(b) and previously set forth in the Non-Final Office Action mailed 02/01/2021.
Applicant’s amendments to the Claims have not changed all of the claim interpretations under 35 U.S.C. 112(f) as previously set forth in the Non-Final Office Action mailed 02/01/2021. 
	


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “smart toilet” of claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Double Patenting
Claims 20 and 22 are objected to under 37 CFR 1.75 as being substantial duplicates of claim 14. Claims 20 and 22 has a slight difference from claim 14 in the preamble (i.e. “smart toilet”), with no change in the body of the claim, which does not change the claims substantially enough to result in differentiated claims. 
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“pushing mechanism” in claims 13, 14, and 22 ,
“sample adding module” in claims 13, 14 and 22,
“testing module” in claims 13, 14, and 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In the instant application:
The “pushing mechanism” is being interpreted as a second motor, pulling rod connected to the second motor, a third motor, and a screw rod connected to the third motor as specified in paragraphs [0010] and [0036] of the specification.
The “sample adding module” is being interpreted as a fourth motor and a sample adding needle as specified in paragraphs [0011] and [0037] of the specification. 
The “testing module” is being interpreted as a photoelectric probe detector and a fifth motor as specified in paragraphs [0013], [0014] and [0038].
Note that the “pushing mechanism” of claims 15 and 23, “sample adding module” of claims 16 and 24, and “testing module” of claims 18-19 and 27-28 are not being interpreted under 35 U.S.C. 112(f) because they recite sufficient structures for the claimed elements within the respective claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 24-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, last paragraph recites “provided with a groove”. Since “a paper leakage groove” is established in line 4, it is unclear if the “groove” of the last paragraph is the same or different from the paper leakage groove of line 4.
Regarding claim 13, last paragraph recites “an opening of the groove”. Since “a paper leakage groove” is established in line 4, as well as “a groove” in the last paragraph, it is unclear to which groove is being referred to.
Regarding claim 24, claim 24 recites the limitation "a motor" in line 2. Since “a first motor” is recited in claim 23 and “a motor” is recited in claim 22, it is unclear if the motor in claim 24 is the same or different from the motors of claim 23 and 22.  Claims 25-27 are rejected by virtue of their dependence on a rejected base claim. It is suggested to utilize distinguishing terms to differentiate the motors (e.g. first motor, second … fifth motor) beginning with the motor established in claim 22 for clarity.
Regarding claim 27, claim 27 recites the limitation "motor" in line 2. Since “a first motor” is recited in claim 23 and “a motor” is recited in claim 22, it is unclear if the motor in claim 24 is the same or different from the motors of claim 23 and 22.  It is suggested to utilize distinguishing terms to differentiate the motors (e.g. first motor, second … fifth motor) beginning with the motor established in claim 22 for clarity.
Regarding claim 28, 
Regarding claim 29, claim 29 recites the limitation "a motor" in line 2. Since “a first motor” is recited in claim 20 (which comprises the urine testing device of claim 14) it is unclear if the motor in claim 29 is the same or different from the motor of claim 20.  It is suggested to utilize distinguishing terms to differentiate the motors (e.g. first motor, second motor) beginning with the motor established in claim 14 for clarity. Claim 30 is rejected by virtue of their dependence on a rejected base claim.

Allowable Subject Matter
Claims 14-23 are allowed.
Claims 13 and 24-30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 13, the closest prior art Long et al. (CN 101887065 A, hereinafter “Long”) fails to teach wherein a bottom of the containing cavity is provided with a groove used for embedding the paper leakage groove, and an opening of the groove is provided with a sealing gasket for sealing the paper leakage groove. The prior art, alone or in combination, do not teach or suggest the claimed limitations.
Regarding claim 14, while the closest prior art Long teaches the lifting mechanism comprises a motor (Fig. 2), Long fails to teach wherein the lifting mechanism comprises a lifting snap table, which is installed in the containing cavity; wherein the test paper box is snap-fit into the lifting snap table; and wherein the motor is connected to the lifting snap table and is 
Claims 15-19 would be allowable because they are dependent on claim 14.
Regarding claim 20, the closest prior art Long fails to the claimed urine testing device of claim 14, specifically, Long fails to teach wherein the lifting mechanism comprises a lifting snap table, which is installed in the containing cavity; wherein the test paper box is snap-fit into the lifting snap table; and wherein the motor is connected to the lifting snap table and is configured to drive the lifting snap table to lift and descend, so as to drive the test paper box to lift and descend. While a secondary reference, Kikuchi et al. (US 4943416 A, hereinafter “Kikuchi”), teaches a smart toilet (Fig. 2, element 12) comprising an automatic urine analysis system (13), Kikuchi fails to teach or fairly suggest alone or in combination the specific lifting mechanism of claim 14. The prior art alone or in combination, do not teach or suggest the claimed limitations.
Claims 21 and 28-30 would be allowable because they are dependent on claim 20.
Regarding claim 22, while the closest prior art Long teaches the lifting mechanism comprises a motor (Fig. 2), Long fails to teach wherein the lifting mechanism comprises a lifting snap table, which is installed in the containing cavity; wherein the test paper box is snap-fit into the lifting snap table; and wherein the motor is connected to the lifting snap table and is configured to drive the lifting snap table to lift and descend, so as to drive the test paper box to lift and descend. The prior art alone or in combination, do not teach or suggest the claimed limitations.
	Claims 23-27 would be allowable because they are dependent on claim 22.
Response to Arguments
Applicant’s arguments, see page 15, filed 02/25/2021, with respect to claims 13, 14, and 22 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 102 and 103 of 02/01/2021 has been withdrawn. 
Applicant’s arguments, see page 14, filed 02/25/2021, with respect to the Drawing Objection have been fully considered and are not persuasive. Applicant called out the claimed “smart toilet” as shown in original Fig. 9 as reference numeral (20), however reference numeral (20) shows a three-way magnetic valve (specification [0037]). Thus, the Drawing Objection still applies to the instant application. 
Applicant’s arguments, see page 14, filed 02/25/2021, with respect to the Claim Interpretations have been fully considered and are not persuasive. While applicant acknowledges the claims recite sufficient structure to avoid such an interpretation, examiner respectfully disagrees.  The “pushing mechanism”, “sample adding module”, and “testing module” in claims 13, 14, and 22 are recited without any structure (e.g. pulling rod; screw rod; motors; needle; photoelectric probe detector) to perform the recited function. Thus, the “pushing mechanism”, “sample adding module”, and “testing module” are still interpreted under 35 U.S.C. 112(f) as stated above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HENRY H NGUYEN/Examiner, Art Unit 1798   

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798